Citation Nr: 1720509	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left shoulder replacement and condition.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for right knee scope and condition.

5.  Entitlement to service connection for left knee scope and condition.

6.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), also claimed as abnormal protein in blood or urine due to herbicide exposure.

7.  Service connection for enlarged liver due to herbicide exposure. 



ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970 including service in the Republic of Vietnam from March 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a June 2013 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He withdrew the request in February 2017.  38 C.F.R. § 20.704 (2016). 

The record before the Board consists of electronic files records within Virtual VA and the Veterans Benefits Management System.

The issues of service connection for toxic/metabolic liver disease and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of left shoulder replacement had its onset during service.

2.  High cholesterol is not a disability for VA benefits purposes.

3.  Evidence of record indicates that the Veteran's left knee and right knee conditions, diagnosed as knee pain and noted as degenerative joint disease without confirmation by X-ray, manifested greater than one year after active service and are not attributable to any aspect of  active military service.

4.  MGUS is not a disability for VA benefits purposes; the Veteran has not developed multiple myeloma or any other disease for which MGUS is a precursor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have been met. 
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).	

2.  The criteria for service connection for high cholesterol have not been met. 38 U.S.C.A. §§ 101 (16), 105(a), 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a left knee and right knee conditions are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a disability manifested by monoclonal gammopathy of undetermined significance (MGUS) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA's duty to notify was satisfied by a letters in October 2009 and May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance,
evidence of record includes service records, lay statements, private medical records, VA examinations provided in April 2010, July 2011, and December 2013.  Medical opinions were obtained in August and September 2016.  The examination reports and opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection Legal Authority

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Analysis

1.  Left shoulder replacement and residual disorder

In August 2009, the Veteran reported that he injured his left shoulder during a battalion boxing match during service in Vietnam and was treated only by medics in the field.  He explained that it kept bothering him while loading ammunition and was looked at for a second time by a medic.  The Veteran stated that he was never seen in a military clinical facility.  The Veteran also reported that he had arthroscopic surgery in November 2008, and total shoulder replacement in May 2009.

Service treatment records do not contain reports of treatment for a shoulder injury or for chronic shoulder discomfort.  However, in an April 1970 discharge physical examination medical history questionnaire, the Veteran reported a history of "painful or trick shoulder or elbow."  The examining physician noted no upper extremity abnormalities and made no comment on the Veteran's report.  

Private medical records from Loyola University Health System indicate that the Veteran was seen in November 2008 for degenerative arthritis and impingement of the left shoulder, and underwent arthroscopy of the left shoulder with arthroscopic subacromial decompression.

In September 2009, the Board received private medical records from Gottlieb Memorial Hospital.  The record indicated that in September 2008, after an x-ray, a physician concluded that there was severe osteoarthritis of the left shoulder joint as well as mild osteoarthritis of the left acromioclavicular joint.  The record also indicates that in May 2009, the Veteran underwent surgery for a left total shoulder replacement.  Although his attending clinicians noted his reports of a general history of chronic shoulder pain, unresponsive to conservative treatment, and a history of professional boxing and work in a restaurant, there was no report by the Veteran or notation by the clinicians of specific traumatic injuries during or after service including any reference to boxing or ammunition and sandbag handling. 

In October 2009, the Veteran's wife submitted a lay statement.  In the statement, she indicated that her husband is a Vietnam veteran.  She wrote, "When he lost his job, we knew he needed shoulder replacement..."  The Veteran worked after service as a police officer and in the family's restaurant business.  He also participated in boxing matches after service as an amateur and had 20 professional matches. 

In December 2009, the Board received private medical records from Loyola University Health System.  The records indicate that in May 2009, the Veteran was seen for evaluation for shoulder replacement.  X-rays showed end stage osteoarthritis, and he underwent a total shoulder arthroplasty later the same month with a metallic prosthesis replacing the left humeral head.  

In April 2010, the Veteran underwent a VA examination by a physician's assistant (PA) in an orthopedic clinic.  The PA noted the Veteran's report of a remote history of a minor episode of left shoulder trauma while loading artillery in Vietnam and his report and notation at the time of discharge of continued left shoulder pain without treatment.  The Veteran also reported receiving treatment after service in 1974 from a chiropractor related to a boxing injury but denied any further treatment for the next 38 years when he then underwent arthroscopic surgery.  The PA found that the Veteran's current post-surgical residuals of left shoulder surgery were not related to military service.  Although the PA noted the 1970 discharge history report of a painful or trick shoulder, the PA explained that there was no record of treatment for injury during service and an undocumented span of 38 years without treatment.   

In September 2010, the Board received a letter from the Veteran's primary physician who indicated that he suffered from "left osteoarthritis and had left total shoulder replacement on 5/27/2009."  

In an October 2010, the Veteran's wife provided another lay statement.  She stated the Veteran served in Cu Chi, Bien Hoa, Dau Tieng, Long Binh-Firebase Concord, Tan Son Nhut, Tay Ninh and Trang Bang, Vietnam.  She stated that for approximately 12 months, the Veteran would go to the ammo dump to load and fill trucks with shells and rounds to take back to camp.  She also wrote that he sandbagged the ammo-dump, sleeping quarters and guns daily.  She asserts that the Veteran hurt his shoulder sandbagging, and saw a medic in the field.  She also states that painful or trick shoulder or elbow was reported on his separation papers but there was no treatment in the field. In the same statement, the Veteran maintained that he injured his shoulder in Vietnam, and reported it to the medic in the field, but no treatment was given.  

The Board finds that service connection for osteoarthritis and residuals of a total left shoulder replacement is warranted.

Although the Veteran's service treatment records are negative of any diagnosis of a left shoulder condition during his period of active service, the Board places probative weight on the competent, consistent, and credible assertions of the Veteran and his wife.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The Veteran's reports of boxing matches in service are consistent with his pursuit of the sport immediately after service and his reports of repetitive lifting of ammunition and sandbags are consistent with his military duties.  The Board also places probative weight on his report of a "trick shoulder or elbow" in his discharge examination questionnaire even though it was not entirely specific and no abnormality was noted by the examiner.  

The Board acknowledges that the VA PA in April 2010 considered the Veteran's reports, the service records, and the entire history and found that the disease and surgery in 2008 and 2009 did not arise from the minor traumas during service.  It is reasonable to a lay evaluator that post-service amateur and professional boxing would also likely involve left shoulder trauma or wear.  However, the PA based his opinion on the absence of any treatment for many years.  Nevertheless, the Veteran reported symptoms of left shoulder discomfort during service, although possibly aggravated by continued boxing matches.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  

Degenerative arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  Resolving reasonable doubt in the Veteran's favor, the provisions 3.307(a)(3), and 3.309(a) that permit service connection for a chronic disease based on a continuity of symptoms apply to this claim for service connection for a left shoulder disability. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Walker v. Shinseki, 708 F.3d 1331(Fed.Cir. 2013).  Accordingly, the Board finds that the probative evidence of record includes lay statements and post-service medical records discussed above.  The Board finds that this evidence is at least balanced for and against a finding of continuous left shoulder symptoms since service separation.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for left shoulder degenerative arthritis and residuals of surgery with left shoulder replacement have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102.  

2. High cholesterol

The Veteran claims entitlement to service connection for high cholesterol.   

The Veteran's August 2009 statement, he explained that he is currently being treated for high cholesterol.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary, 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

Although high cholesterol may be a risk or warning factor, there is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia caused any impairment of earning capacity or the onset of any cardiovascular disease.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

3.  Entitlement to service connection for residuals of left and right knee arthroscopic surgery and conditions.

Service treatment records are silent for any manifestations, diagnoses, or treatment for bilateral knee injuries or disorders.  The Veteran denied any history of arthritis, bone, or joint deformity in an April 1970 discharge physical examination questionnaire, and the military examiner noted no lower extremity abnormalities.  Records of the Veteran's military duties and his reports of demanding physical training, labor, and participation in recreational boxing in service are credible.  

Private medical records from 1989 failed to reveal any evidence of fracture of dislocation of the left knee and left patella.  The impression given was a radiographically normal left leg.  An imaging study of the right knee performed in August 1993 showed exostosis arising from the medial aspect of the proximal metaphyseal portion of the tibia but otherwise normal right knee.  

In the Veteran's wife's October 2009 lay statement, she indicated that her husband's knees hurt during Vietnam, only to be reinjured as years pass by.  She wrote that he talks about running miles in training camp while wearing combat boots, whereas today gym shoes are worn.    

In April 2010, the Veteran underwent a VA joints examination.  A VA orthopedic PA observed knee range of motion and stability as normal. 

In an October 2010 lay statement, the Veteran discussed his bilateral knee pain.  He explained that upon entering boot camp he was issued combat boots which were used for all training.  He stated that he lived in them "24/7" from the time entering the army until being released.  He stated that knee pain was an everyday occurrence for all, and was just dealt with.  He explained that he ran miles in leather boots, and there were no gym shoes issued or special inserts.  He stated that he never sought
treatment when his knees hurt in basic or the field because it was part of everyday life.  The Veteran explained that he had the two arthroscopic procedures at Gottlieb Hospital, a private medical facility, in 1991 and 1993, but was unable to get the records because they only keep the past 10 years.  Lastly, he stated that carrying ammunition and sandbags never did help his knees.  He submitted several commercial articles from the internet in which the authors noted several risk factors for the development of arthritis including wear and tear, genetics, age, and obesity. 

The file contains records of VA outpatient primary care from 2009 to 2016.  In October 2009, a clinician noted that the Veteran had a history of "knee repair" but currently ran a boxing gym.  VA Medical treatment records from February 2010 show evidence of a complaint of right knee pain that started a few weeks earlier.  In September 2010, a primary care PA listed degenerative joint disease of the knees as an on-going issue but noted that the Veteran had been performing heavy lifting at home and that he deferred undergoing any imaging studies.  These entries were carried forward without further examination or treatment through early 2016 with no notations that any imaging studies of the knees were ever obtained, although studies of other areas were performed.  A "problem list" dated in December 2016 from the Veteran's VA outpatient treatment file is silent for any on-going knee disorders but does list obesity as a medical issue. 

The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board finds that the Veteran's reports of chronic knee pain during and after service warrant much less probative weight, not solely because of the absence of any treatment, but also because he denied any symptoms during the discharge physical examination, pursued an active occupation as a police officer and as a professional boxer for several years after service follow by several decades of restaurant employment.  Although the Veteran reported undergoing bilateral arthroscopic procedures in the 1990s and although VA primary care clinicians noted a history of those procedures, the Veteran does not have a current diagnosis regarding his knee conditions.  Moreover, manifestations during the period of the appeal are limited to reports of knee pain in 2010 that first onset a few weeks earlier.  The Veteran did not cooperate with any further investigation with imaging studies nor did he continue to seek treatment knee pain.  Furthermore, the Veteran's military service treatment records do not show any evidence of a manifestation of symptoms, diagnosis, or treatment of symptoms for a right or left knee disorders during or prior to the reported arthroscopic procedures in the 1990s. 

The Board acknowledges the Veteran's and his spouse's contentions that wear and tear of demanding physical work and exercise in boots in service may be a risk factor.  However, the material submitted by the Veteran also cited other risk factors such as age and obesity.  A determination of the etiology of the Veteran's current knee discomfort is a complex medical matter and unique to the individual.  Notwithstanding the report of arthroscopic procedures in the 1990s, the April 2010 examiner found no abnormalities of the right and left knees.  Even if imaging studies had confirmed the presence of bilateral degenerative disease of the knees, the first credible manifestations of chronic knee discomfort may have been not earlier than the imaging studies in 1989 and 1993, were not clearly noted in records until 2010, and then reported to have onset only a few weeks earlier.  Therefore, service connection on a direct on set in service, on a presumptive basis, or through a continuity of symptoms is not warranted.   

The Board considered whether an examination in addition to that performed in April 2010 is warranted.  Absent evidence of a current disability during the period of the appeal, the criteria for an additional examination are not met. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

4.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), also claimed as abnormal protein in blood or urine due to herbicide exposure.

MGUS is a benign presence of a serum M component without signs or symptoms of multiple myeloma.  It occurs in about three percent of the population over 70.  Dorland's Illustrated Medical Dictionary, 751 (30th Ed. 2003).  

The Veteran contends that he developed MGUS as the result of herbicide exposure in Vietnam.  The Veteran also submitted articles from the internet in which the authors noted that MGUS is often a precursor to several serious diseases including multiple myeloma.  The authors note that the onset of the disease occurs only in fractions of the population many years later.  

The Veteran served in Vietnam from March 1969 through April 1970, and is presumed to have been exposed to designated herbicide agents.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Multiple myeloma but not MGUS are among the listed disorders for which the presumption is available. 

The service treatment records are completely negative for a diagnosis of MGUS or multiple myeloma, or findings related to this disability.  

In March 2010, the Veteran underwent a blood test to screen for monoclonal paraprotein during a workup for abnormal liver function tests.  MGUS was noted on this test.  A follow up bone marrow biopsy was normal.  The attending VA physician advised the Veteran that transformation to multiple myeloma is approximately one percent per year.  When asked by the Veteran if it was associated with herbicide, the physician responded that the etiology of MGUS is unknown. 

In June 2010, the Veteran submitted internet articles in which the authors noted that MGUS is a common, age-related medical condition characterized by an accumulation of bone marrow plasma cells derived from a single abnormal clone.  The protein may be the first indicator of a later developing disease.  What causes MGUS to transform into multiple myeloma is as yet unknown.

There is no competent lay or medical evidence that the Veteran has been diagnosed with multiple myeloma.  The Veteran only noted that he should not be required to wait for the development of the disease before receiving compensation. 

The Board refers to the discussion in the section above relevant to hypercholesterolemia or hyperlipidemia.  As MGUS is a laboratory blood test result that must be monitored, it does not represent a disease or disability for which service connection may be awarded.  The Veteran has not been diagnosed with a disease or disability nor are there any manifestations imposing a loss of function. 
MGUS is not a disorder for which compensation or the presumption of service connection based on exposure to herbicide is available.  The laboratory result did not manifest in service or for many years after service, and the Veteran does not have multiple myeloma or any other disease for which MGUS is a precursor.  

Congress specifically limits entitlement to service connection for disease or injury to cases where such results in disability.  In the absence of proof of current disability due to in-service disease or injury, there can be no valid claim. See Brammer at 225.  For these reasons, the Board finds that the Veteran has not met the essential requirement of showing evidence of a current disability involving the MGUS laboratory finding; the preponderance of the evidence is against his claim.  As such, the reasonable doubt doctrine is not for application, and the claim for service connection for MGUS must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for left shoulder degenerative arthritis and residuals of left shoulder replacement is granted. 

Service connection for high cholesterol is denied.   

Service connection for right knee scope and condition is denied.

Service connection for left knee scope and condition is denied.

Service connection for monoclonal gammopathy of undetermined significance (MGUS) is denied.



REMAND

The Board finds that further development is needed for the adjudication of the Veteran's remaining claims.

Liver Disease

In June 2010, the Veteran submitted a statement reporting that he was diagnosed with an enlarged liver, and was informed that it could be a direct result of his diabetes or exposure to Agent Orange.  The Veteran states that while in Vietnam, he was located in one of the heaviest sprayed areas of Agent Orange.  Additionally, he states that he was exposed to agent white and agent blue.

VA treatment records indicate that in March 2011, the Veteran underwent a liver biopsy procedure.  In April 2011, results indicated mild portal and focal lobular chronic mononuclear cell inflammation, moderate macrovesicular steatosis, mild portal tract and focal sinusoidal fibrosis seen on trichrome and reticulin special stains, minimal increase in hepatocellular storage iron seen on special iron, and no evidence of alpha-1 antitrypsin globule seen on PAS and PAS with diastase staining.  The findings were reported to be consistent with toxic/metabolic hepatitis, although no clinical confirmation is of record.  

In a January 2016 disability benefits questionnaire, a physician completed the form noting that the Veteran had "non-alcoholic fatty liver disease" as a complication of diabetes mellitus without further explanation. 

A VA Medical opinion from a VA nurse practitioner in August 2016 indicated that the Veteran's body mass index (BMI) of 39.98 is the cause of his enlarged liver, and it is less likely than not caused by diabetes mellitus type II because morbid obesity causes the organ to become fat and enlarged.  The neither the physician nor the NP addressed the etiology of toxic/metabolic hepatitis.  Although chronic liver disease and hepatitis are not among those diseases for which a presumption of service connection due to herbicide exposure is available, service connection on a direct basis must be considered.  A VA examination to confirm or reject a current diagnosis of toxic/metabolic hepatitis or other chronic liver disease and on an opinion of the etiology of that disease is necessary to decide the claim. 

Sleep Apnea

The Veteran asserts that his sleep apnea is due to his active service.  

In the Veteran's August 2008 statement, he explained that he sleeps with a CPAP machine.  He stated that he broke his nose in Vietnam during a battalion-boxing match, and had three surgeries to repair it.  He also explained that the doctor from Bethany Hospital who performed surgeries in the late 1970's is now deceased.  Additionally, he stated that he always has bad nose bleeds always in late winter, and his that his primary physician now monitors the condition.

Private medical records from February 2010 indicate that the Veteran has sleep apnea.  In August 2010 VA medical treatment report, shows the Veteran underwent a split night sleep study, and slept better with CPAP.  Severe obstructive sleep apnea was noted.

In an October 2010 statement from the Veteran's wife, she indicated that he has suffered from sleep apnea the past 8 years.  She also attached documentation from the American Diabetes Association which gives statistics regarding veterans as well as men with diabetes who suffer from sleep apnea. 

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses of any sleep or respiratory disorder during his active service. 

To date, the Veteran has not been provided a VA examination to assess the nature, cause, and severity, of his obstructive sleep apnea, and whether it is related to service.  VA's duty to assist requires VA to provide a medical examination or opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurring symptoms of disability; (B) establishes that the Veteran suffered an event, injury or illness in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or illness in service, or with another service connected disability. See 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83.  Moreover, VA has discretion to determine when additional information is needed to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

In this case, the evidence of record suggests that the Veteran suffers from sleep apnea may be caused by an injury that occurred in service.  Further development of the relationship between the Veteran's claimed disabilities and his service is required to adjudicate the Veteran's claims.

Finally, as there is evidence of on-going VA outpatient care, current records of this care may be relevant and must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record updated records of all VA examinations and/or treatment the Veteran has received to the present. If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised. The AOJ should also contact the Veteran and identify any relevant private medical records that are missing from the claims file.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file complete treatment records from any private medical intuition identified by the Veteran as containing medical records that are relevant to this claim, including those held by the Veteran's private physician. 

 2. Schedule the Veteran to be examined by an appropriate VA examiner to determine the nature, cause, and severity, of sleep apnea. All pertinent evidence of record must be made available to, and reviewed by, the examiner. Any indicated studies should be performed.

With respect to sleep apnea present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely than not (defined as a 50 percent probability or greater) that the sleep apnea began during service or is otherwise related to the Veteran's active service in Vietnam.

A complete rationale and reasoning for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran to be examined by an appropriate VA examiner to determine the nature, cause, and severity, of any chronic live disease including toxic/metabolic hepatitis, if diagnosed.  All pertinent evidence of record must be made available to, and reviewed by, the examiner. Any indicated studies should be performed.

With respect to chronic liver disease present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely than not (defined as a 50 percent probability or greater) that the liver disease was caused by exposure to the designated herbicide agents or other aspects of military service.  That hepatitis is not among those diseases for which a presumption of service connection is available alone is not sufficient.  The examiner may refer to established medical studies and must provide an opinion whether herbicide exposure caused any current liver disease in this Veteran's case on a direct basis.  
 
A complete rationale and reasoning for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. Francis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


